Cook, J.,
dissenting. Because the majority imposes upon the bureau a requirement unjustified by any statute or rule, I respectfully dissent.
Former R.C. 4123.515 supplies the basis for the Industrial Commission’s duty to explain its decisions, as set forth in State ex rel. Mitchell v. Robbins & Myers, Inc. (1983), 6 Ohio St.3d 481, 6 OBR 531, 453 N.E.2d 721, and its progeny. That statute expressly provided, in the context of a disputed claim for workers’ compensation, that a district hearing officer “shall present his decision and the reasons therefor in conformity with the requirements of division (B) of section 4121.36 of the Revised Code.” (Emphasis added.) (136 Ohio Laws, Part 1,1152.) See, also, former R.C. 4123.518 (imposing similar duties upon regional boards of review and the commission). (136 Ohio Laws, Part I, 1155.) That statutory mandate has since been repealed.
R.C. 4123.65 governs agreed settlements of workers’ compensation claims; it does not involve disputed claims. The statute grants the “administrator of workers’ compensation” and staff hearing officers appointed by the Industrial Commission the authority to approve or reject applications for final settlement between employers and their employees. Unlike former R.C. 4123.515 and 4123.518, R.C. 4123.65 does not impose upon the bureau, its administrator, or the assigned staff hearing officer, a duty to explain the rejection of a settlement. See R.C. 4123.65(C) and (D).
While appellate panels may generally prefer decisions to be supported by explanations, in the absence of a requirement imposed by statutory scheme or rule, there seems to be no authority for an appellate court to insist that the bureau or the commission explain each decision.
An analogy to appellate review of judicial decisions seems pertinent. Rules and statutes mandate explanation in only certain types of cases. But in other sorts of cases, appellate courts readily tolerate the unexplained decisions of trial courts — though the same benefits of explanation hold for judicial decisions no less than administrative decisions. See, e.g., Civ.R. 52; State ex rel. Grove v. Nadel (1998), 81 Ohio St.3d 325, 691 N.E.2d 275. Cf. R.C. 2953.21(C) and (G); State ex rel. Konoff v. Moon (1997), 79 Ohio St.3d 211, 680 N.E.2d 989.
I too prefer to have the bureau explain the reasons for its decisions. I believe, however, that this court may not “enact” a requirement to explain a settlement rejection; that is the function of legislation and lawful agency rulemaking.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.